DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 10 February 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. (US Patent 6,194,005) in view of Besse et al. (US Patent Application Publication 2010/0151095).
Farah et al. discloses a method for preparing a modified release of active principle, the method comprising mixing a powder composed of active principle, adjuvant or combinations thereof while heating and fluidizing in order to obtain individual grains, liquefying a lipid matrix agent composed of partial esters of alcohol with at least one fatty acid, coating the powder by spraying the liquid lipid matrix agent over the individual grains, and lowering the temperature of the combined product to allow the lipid matrix agent to solidify around the grains (abstract). The 
Instant claim 1 also further limits the nozzles and device parameters (such as the flow rate) of the spraying equipment used. While Farah et al. discloses spraying the grains of the active agent (as disclosed in example 1), the specific device employed for spraying was not taught, as well as the parameters for the deivce.
Besse et al. discloses the device and process for applying a layer of a composition comprising at least fat on a surface of an edible product, a flat conveyor moving the products, characterized in that it comprises submitting the product to at least two spraying stages, multiple linearly aligned nozzles (such as up to seven) inclined up to 40 degrees. The height between the nozzle and the products is between 200 mm and 650 mm, the duct diameter being 1.5 to 2.0 mm, the moving speed at 2.25 m/min. (paragraphs [30], [38], [40], and [47]; Figures; and claims).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used a spray device such as the one taught by Besse et al. to perform the spraying for the method taught by Farah et al., as such a device is known to be useful to spray liquefied fatty components. 
And as for the parameters such as the flow rate, generally differences in concentration and tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)(A). Thus, the process recited by independent instant claim 1 is rendered prima facie obvious in view of  Farah et al. and Besse et al.
prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 4 and 6-10 further limit the nozzles and device parameters of the spraying equipment used. And the values taught by Besse et al. either read upon or overlap the ranges instantly recited.
Instant claims 12 and 13 further limit the temperature of the air used to cool the coated particles. While Farah et al. discloses cooling the particles down, the specific temperature used is not taught. However, generally differences in concentration and tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Thus, as the general conditions are taught by Farah et al. (heating the lipid to liquefy it, spraying it onto the particles, and cooling) the use of the specific temperature to cool the particles is considered prima facie obvious.
Instant claims 17-19 further limit the ingredients and their amounts, and example 1 disclosed by Farah et al. anticipates these limitations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. (US Patent 6,194,005) and Besse et al. (US Patent Application Publication 2010/0151095) as applied to claim 1 above, and further in view of Lehmann et al. (US Patent 5,422,121).
Instant claim 11 further limits the size of the active ingredient particles before coating. Farah et al. is silent as to the size of the powder (such as the theophylline used in example 1).
Lehmann et al. discloses pharmaceutical dosage units (abstract), and in example 7 discloses the use of theophylline powder, and that the size of the powder employed is from 50 to 70 µm. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the specific form of  theophylline powder  disclosed by Lehmann et al. in the method taught by Farah et al.. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Farah et al. (US Patent 6,194,005) and Besse et al. (US Patent Application Publication 2010/0151095) as applied to claim 1 above, and further in view of Marcello et al. (US Patent Application Publication 2011/0250286).
Instant claims 14-16 further limit the lipid component, and while lipids are suggested by Farah et al., the specific ones instantly recited are not taught.
Marcello et al. discloses granules of pharmaceutical agents which are coated with fats in order to controllably release the agent (abstract & paragraph [22]). The coating can be glycerides or fatty acids, such as stearic acid (claim 1 & examples).
prima facie obvious to one of ordinary skill in the art at the time of filing to have used stearic acid as the fatty component in the method taught by Farah et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.
	
Response to Arguments
	The Applicant argues that the rejections over Farah et al. alone (both anticipation and obviousness) are not proper, as well as arguing the combination of Farah et al. in view of Besse et al. The Applicant states that there is no reference by Besse et al. to a process for the preparation of a delayed release formulation for oral use, which is the stated use of the invention. And in order to avoid hindsight, the references must suggest the claimed invention, and the suggestion must be motivating. Also, the modification suggested must have a suggested desirability. And no such suggestion is provided by Besse et al. for using the device to make delayed release formulations.
	The Applicant further argues that even if en arguendo there is a prima facie case of obviousness, the unexpected results of the claimed invention overcome the rejections. The examples in the instant specification show that the specific of the method provide for advantages in terms of the pH consistency, exothermic properties, homogeneity, and resultant delayed release of the product.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. With respect to the rejections over Farah et al. alone, as these are withdrawn in view of the amendments, the arguments are rendered moot. As for the combination, there is no requirement that there must be a taught suggestion or motivation for desirability of the combination in order for the rejection to be proper. The device was known as useful for spraying, and as for the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)(A). 
The Examiner also acknowledges the arguments presented regarding the unexpected results. The Examiner agrees that the results shown in the specification are unexpected (the coating has a more even pH and homogenous coating, which improves the exothermic profile and release profile). However, once unexpectedness has been established, the probative value of the evidence as compared to the invention as claimed must be determined, i.e., claims must be “commensurate in scope” with the showing.  See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or whether or not there is adequate basis for reasonably concluding that the number and variety of species included by the claims would behave in the same manner as those tested.
The Examiner does not agree that the effect would occur over the range of species within the claimed invention. In particular, the lipid evaluated in the examples is stearic acid, which has an acidic group. But the lipid as claimed does not need to have such a functionality, and without an acidic group there is little reason to expect a difference in pH across the types of lipids, nor that the other lipids would interact with the powder coated. If the claims recited that the lipid comprised fatty acids as part (or all) of the lipids present then the claims would be considered commensurate with the showing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 



/Brian Gulledge/Primary Examiner, Art Unit 1699